28 F.3d 105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ralph BRINKLEY, Plaintiff-Appellant,v.Terrance P. MARREN, Lee E. McMahon, et al., Defendants-Appellees.
No. 93-16552.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1994.*Decided June 10, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Ralph Brinkley appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  Brinkley alleged that the defendants conspired to deprive him of his civil rights in a state hearing under the Uniform Reciprocal Enforcement of Support Act to determine his liability for the reimbursement of child support payments made to his wife by the state of Washington.  The district court determined that all defendants were immune from suit.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm for the reasons stated by the district court in its order filed on July 27, 1993.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, the request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3